                        UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OHIO
                                EASTERN DIVISION


JAMES ROBINSON,
                                 Case No. 2:19-cv-2636
      Petitioner,                Judge Michael H. Watson
                                 Chief Magistrate Judge Eiizabeth P. Deavers
      V.



WARDEN, PICKAWAY
CORRECTIONAL INSTITUTION,

      Respondent.

                                       ORDER

      On August 13,2019, the Magistrate Judge issued a Report and

Recommendation pursuant to Ruie 4 of the Rules Governing Section 2254

Cases in the United States District Courts recommending that the petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254 be dismissed. ECF No. 5.

Petitioner has filed an Objection to the Magistrate Judge's Report and

Recommendation. ECF No. 10.

      Petitioner asserts, as his sole ground for relief, that the evidence is

constitutionally insufficient to sustain his convictions on eight counts of trafficking

in heroin. The Magistrate Judge recommended dismissal of his claim as

procedurally defaulted, based on Petitioner's failure to file a timely appeal in the

Ohio Supreme Court. The Ohio Supreme Court denied Petitioner's motion for a

delayed appeal. Petitioner objects to the dismissal of this action as procedurally

defaulted. He again asserts, as cause for his procedural default, the denial of the


Case No. 2:19-cv-2636                                                       Page 1 of 4
effective assistance of counsei. He has attached a ietter from the Ohio

Disciplinary Counsei indicating that his attorney, Adam Lee Nemann, filed

Petitioner's appeal with the Ohio Supreme Court one day late but that this was

an isolated incident. The Ohio Supreme Court denied Petitioner's motion for a

delayed appeal, and his attorney refunded Petitioner's fee. The disciplinary

counsei found no evidence of misconduct and dismissed Petitioner's grievance

against Nemann. Doc. 10-1, PAGEiD ## 56-57.

       Pursuant to 28 U.S.C. § 636(b), this Court has conducted a de novo

review. As discussed in the Magistrate Judge's Report and Recommendation,

an attorney's miscaicuiation of the filing deadline for an appeal in the Ohio

Supreme Court, where a criminal defendant does not have a right to counsei,

does not constitute cause for a procedural default. Report and

Recommendation, ECF No. 5, PAGEID # 44. Therefore, Petitioner's Objection,

EOF No. 10, is OVERRULED. The Report and Recommendation, ECF No. 5, is

ADOPTED and AFFIRMED. This action is hereby DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, the Court now considers whether to issue a

certificate of appeaiabiiity. "in contrast to an ordinary civil litigant, a state

prisoner who seeks a writ of habeas corpus in federal court holds no automatic

right to appeal from an adverse decision by a district court." Jordan v. Fisher,

135 S. Ct. 2647,2650 (2015); 28 U.S.C. 2253(c)(1) (requiring a habeas petitioner

to obtain a certificate of appeaiabiiity in order to appeal). The petitioner must

Case No. 2:19-cv-2636                                                          Page 2 of 4
establish the substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). This standard is a codification of Barefoot v. Estelle, 463 U.S. 880

(1983). Slack v. McDaniel, 529 U.S. 473, 484 (2000) (recognizing codification of

Barefoot in 28 U.S.C. § 2253(c)(2)). To make a substantial showing of the denial

of a constitutional right, a petitioner must show "that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were 'adequate to

deserve encouragement to proceed further.'" Slack, 529 U.S. at 484 (quoting

Barefoot, 463 U.S., at 893 n. 4).

      Where the Court dismisses a ciaim on procedurai grounds, however, a

certificate of appealability "should issue when the prisoner shows, at least, that

jurists of reason wouid find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling." Id.

Thus, there are two components to determining whether a certificate of

appeaiability should issue when a claim is dismissed on procedural grounds:

"one directed at the underlying constitutional claims and one directed at the

district court's procedural holding." Id. at 485. The court may first "resolve the

issue whose answer is more apparent from the record and arguments." Id.

      This Court is not persuaded that reasonabie jurists would debate the

dismissal of this action as procedurally defauited. Therefore, the Court

DECLINES to issue a certificate of appealability.

Case No. 2:19-cv-2636                                                       Page 3 of 4
     The Court certifies that the appeal would not be in good faith and that an

application to proceed in forma pauperis on appeal should be DENIED.

     The Clerk is DIRECTED to enter FINAL JUDGMENT.

      IT IS SO ORDERED.



                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:19-cv-2636                                                  Page 4 of 4
